Citation Nr: 0618149	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-34 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular 
accident as due to an undiagnosed illness.  

2.  Entitlement to service connection for a cerebrovascular 
accident on a direct basis.  

3.  Entitlement to service connection for a sleep disorder to 
include as due to an undiagnosed illness and radiation 
exposure.  

4.  Entitlement to service connection for a seizure disorder 
to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a headache disorder 
to include as due to an undiagnosed illness and radiation 
exposure.  

6.  Entitlement to service connection for joint pain to 
include as due to an undiagnosed illness and radiation 
exposure.  

7.  Entitlement to service connection for fatigue to include 
as due to an undiagnosed illness.  

8.  Entitlement to service connection for a skin disorder to 
include as due to an undiagnosed illness.  

9.  Entitlement to service connection for muscle pain to 
include as due to an undiagnosed illness.  

10.  Entitlement to service connection for neurologic signs 
or symptoms to include as due to an undiagnosed illness.  

11.  Entitlement to service connection for neuropsychiatric 
signs or symptoms to include memory loss to include as due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1982 to July 
1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The issues numbered 2 through 11 listed on the front page of 
this decision are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf.

2.  The veteran has been diagnosed as having cerebrovascular 
accident.  


CONCLUSION OF LAW

Service connection for cerebrovascular accident due to an 
undiagnosed illness is not warranted.  38 U.S.C. A. § 1117 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In June 2002 and March 2004 
letters, the veteran was sent VCAA notification.  This 
initial notice predated the initial unfavorable decision.  
Although the 4th and 5th elements were not addressed at this 
time, the Board herein is not granting service connection; 
thus, that matter is moot with no prejudicial error as 
addressed below.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in June 2002 and March 2004.  
These letters notified the claimant of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by: (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant as to the issue being addressed below.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 
38 C.F.R. 3.317.  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPREC 8-98.  The Board notes that the 
Persian Gulf War provisions of 38 U.S.C.A. § 1117 were 
amended, effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to chronic disabilities from 
undiagnosed illness, service connection may also be given for 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms, 
as well as for any diagnosed illness that the VA Secretary 
determines by regulation warrants a presumption of service 
connection.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The veteran reports that he has suffered a cerebrovascular 
accident.  June 1996 private medical records of Howard County 
Hospital include a computerized tomography which showed a 1 
centimeter elliptical hypodense area in the right basal 
ganglia, consistent with lunar infarct.  It was noted that 
the history was cerebrovascular accident.  The emergency room 
report noted old cerebrovascular accident.  A May 2002 
computerized tomography showed that there was an old infarct 
on the right side.  A May 2002 magnetic resonance imaging 
(MRI) shows that the veteran had an old lacune on the right 
inferior to the right basal ganglia.  

As of June 1996, it was noted that the veteran had had a 
cerebrovascular accident.  The veteran states that he 
suffered a cerebrovascular accident.  Cerebrovascular 
accident is a diagnosis.  Thus, the veteran has a known 
clinical diagnosis.  Thus, the special provisions pertaining 
to undiagnosed illnesses are not applicable to this issue and 
service connection may not be granted on that basis.  See 38 
C.F.R. § 3.317.  The Board notes that while the service 
medical records are incomplete, as set forth below, the issue 
of whether service connection is warranted for a 
cerebrovascular accident as due to an undiagnosed illness 
does not necessitate obtaining those records as the veteran 
has a known clinical diagnosis, and, as noted, this prohibits 
service connection on an undiagnosed basis for this disorder.  


ORDER

Service connection for a cerebrovascular accident as due to 
an undiagnosed illness is denied.  


REMAND

The service medical records are incomplete.  The veteran 
contends that his service medical records were lost in 
Germany.  The Board finds that an attempt should be made to 
locate the missing records via a request to the National 
Personnel Records Center (NPRC).  If the veteran's service 
medical records are unavailable, the veteran should be 
notified of other forms of evidence that may be considered in 
lieu of missing service medical records and he should be 
assisted in obtaining evidence from any indicated sources.  
This notification should include a list of those alternative 
documents listed in the VA Adjudication Procedure Manual, 
M21-1, Part III, Chapter 4, Paragraph 4.25(c), and an 
explanation of the veteran's and VA's respective 
responsibilities in obtaining those documents under 38 C.F.R. 
3.159(c).

The Board notes that the veteran was scheduled for VA 
examinations.  He did not report for these examinations, 
stating that he was unable to travel.  In the March 2006 
informal hearing presentation, the veteran's representative 
indicated that the case should be remanded for a VA 
examination in accordance with 38 C.F.R. § 3.159(c)(4) with 
regard to service connection for a seizure disorder.  The 
Board notes that if the veteran is able to attend that 
examination, then all examinations should be conducted with 
regard to the claims on appeal.  In that regard, the veteran 
had been scheduled for VA Gulf War, Epilepsy and Narcolepsy, 
Mental Disorders, Neurological Disorders, and other 
Miscellaneous examinations in June 2002.  The veteran should 
therefore be scheduled for these examinations or any other 
deemed necessary.  He should be notified of 38 C.F.R. § 
3.655.

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC to obtain the 
veteran's complete service medical 
records.  If they are unavailable, this 
should be clearly indicated.  If they are 
unavailable, the veteran should be 
notified of other forms of evidence that 
may be considered in lieu of missing 
service medical records and he should be 
assisted in obtaining evidence from any 
indicated sources.  This notification 
should include a list of those alternative 
documents listed in the VA Adjudication 
Procedure Manual, M21-1, Part III, Chapter 
4, Paragraph 4.25(c), and an explanation 
of the veteran's and VA's respective 
responsibilities in obtaining those 
documents under 38 C.F.R. 3.159(c).

2.  Notify the veteran of 38 C.F.R. § 
3.655, which stated that when a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim or any other original 
claim, the claim shall be rated based on 
the evidence of record. 

3.  Schedule the veteran for VA Gulf War, 
Epilepsy and Narcolepsy, Mental Disorders, 
Neurological Disorders, and other 
Miscellaneous examinations, as indicated.  
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests, including X-rays and 
sleep studies, if indicated, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

The examiner should opine as to the date 
of onset and etiology of each disability 
present.  

(1) The examiner should opine if the 
veteran suffered a cerebrovascular 
accident during service or within one year 
thereof.  

(2) The examiner should opine if the 
veteran has a sleep disorder.  It should 
be specified if he has sleep apnea or any 
other diagnosed pathology or if he has 
signs and symptoms of an undiagnosed sleep 
disorder.  The date of onset and etiology 
should be indicated.  The examiner should 
address if the veteran has a sleep 
disorder which attributable to radiation 
exposure.  

(3) The examiner should opine if the 
veteran has a seizure disorder.  It should 
be specified if he has epilepsy or any 
other diagnosed pathology or if he has 
signs and symptoms of an undiagnosed 
seizure disorder.  The date of onset and 
etiology should be indicated.  

(4) The examiner should opine if the 
veteran has a headache disorder.  It 
should be specified if he has migraine 
headaches, tension headaches or any other 
diagnosed pathology or if he has signs and 
symptoms of an undiagnosed headache 
disorder.  The date of onset and etiology 
should be indicated.  The examiner should 
address if the veteran has a headache 
which attributable to radiation exposure.  

(5) The examiner should opine if the 
veteran has a joint pain disorder.  It 
should be specified if he has any 
diagnosed pathology or if he has signs and 
symptoms of an undiagnosed joint pain 
disorder.  The date of onset and etiology 
should be indicated.  The examiner should 
address if the veteran has a joint pain 
disorder which attributable to radiation 
exposure.  

(6) The examiner should opine if the 
veteran has a fatigue disorder.  It should 
be specified if he has any diagnosed 
fatigue disorder or if the fatigue is due 
to a sleep disorder or any other diagnosed 
pathology or if he has signs and symptoms 
of an undiagnosed fatigue disorder.  The 
date of onset and etiology should be 
indicated.  

(7) The examiner should opine if the 
veteran has a skin disorder.  It should be 
specified if he has any diagnosed skin 
pathology or if he has signs and symptoms 
of an undiagnosed skin disorder.  The date 
of onset and etiology should be indicated.  

(8) The examiner should opine if the 
veteran has a muscle disorder.  It should 
be specified if he has any diagnosed 
muscle pathology or if he has signs and 
symptoms of an undiagnosed muscle 
disorder.  The date of onset and etiology 
should be indicated.  

(9) The examiner should opine if the 
veteran has a neurologic disorder.  It 
should be specified if he has any 
diagnosed neurologic pathology or if he 
has signs and symptoms of an undiagnosed 
neurologic disorder.  The date of onset 
and etiology should be indicated.  

(10) The examiner should opine if the 
veteran has a neuropsychiatric disorder.  
It should be specified if he has any 
diagnosed neuropsychiatric pathology or if 
he has signs and symptoms of an 
undiagnosed neuropsychiatric disorder.  
The date of onset and etiology should be 
indicated.  

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


